Citation Nr: 1134555	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an effective date prior to May 2, 2007, for service connection for bilateral hearing loss and for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from May 1952 to May 1955.  

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for bilateral hearing loss and for tinnitus, assigning an initial 30 percent rating for the former and an initial 10 percent rating for the latter, all effective December 10, 2007 (date of receipt of correspondence from the Veteran). 

Historically, the Veteran's initial claim for service connection for bilateral hearing loss and for tinnitus bears a date of May 1, 2007, but was received on May 2, 2007.  

Correspondence from the Veteran and his representative in December 2007 addressed events surrounding a VA audiology examination scheduled in October 2007 that was not conducted, reportedly due to the Veteran's behavior, and the results of a subsequent VA audiology evaluation in early December 2007 which found inconsistent results upon interviewing, evaluating, and testing the Veteran.  It was requested that he be rescheduled for testing.  

A December 13, 2007, rating decision denied service connection for bilateral hearing loss and tinnitus. 

A February 2008 rating decision confirmed and continued the denials of service connection for bilateral hearing loss and tinnitus.  

In correspondence received in June 2008 from the Veteran and his representative it was stated that the Veteran was willing to be rescheduled for a VA examination as to his claims for service connection for bilateral hearing loss and tinnitus.  

Following re-examination in November 2008, and obtaining an opinion dated in May 2009, the May 2009 rating decision granted service connection for bilateral hearing loss and for tinnitus, stating that the Veteran had filed a reopened claim on September 3, 2008.  Later in May 2009 the Veteran filed a Notice of Disagreement (NOD) as to the effective dates for service connection for hearing loss and tinnitus, noting that he had filed his claim in May 2007, and not in September 2008.  

In pertinent part, a December 2010 rating decision granted an earlier effective date of May 2, 2007, for the grants of service connection for bilateral hearing loss and for tinnitus.  

After a Statement of the Case (SOC) was issued in April 2011, the appealed was perfected in a timely manner.  

In correspondence received in June 2009 the Veteran stated that "the effective date on the dependent status should also reflect the May 1, 2007 date" of his original claim for service connection for hearing loss and tinnitus.  This matter has not been addressed or adjudicated by the RO and, so, the Board does not have jurisdiction.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran had active service from May 1952 to May 1955.  

2.  The Veteran's initial claim for service connection for bilateral hearing loss and for tinnitus, consisting of a letter from his service representative dated May 1, 2007, was received on May 2, 2007.  

3.  A photocopy of a 1992 letter from the Veteran to a health insurance company addresses claims with that company as to hearing loss and tinnitus but makes no reference to those disorders being related to his military service and the photocopy of that letter was not submitted to VA until August 2007.  

4.  Prior to May 2, 2007, there was no communication or correspondence from the Veteran which, even liberally, could be interpreted as a claim for bilateral hearing loss or for tinnitus.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 2, 2007, for service connection for bilateral hearing loss and for tinnitus are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claim of service connection in May 2007.  That letter included information as to how VA assigned disability ratings and effective dates.  Dingess, Id. 

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of an NOD with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess at 19 Vet. App. 473.  

Also, in its notification letters enclosing the rating decision granting service connection the RO indicated what the Veteran should do if he disagreed with this decision.  At that point, the only disagreement could be with the level of the evaluation assigned or the effective date, as service connection had been granted.  

The subsequent statements of the Veteran and his representative in pleadings on file reflect that they were aware that to establish entitlement to an earlier effective date for service connection, either the filing of an earlier claim or evidence of earlier factual entitlement was needed.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here the Veteran's service treatment records (STRs) are on file.  His VA treatment records are on file.  He has submitted private medical records as well as a copy of a 1992 letter he sent a private health insurance company.  Also, statements from his wife are on file.  He was also been afforded VA examinations for the disabilities at issue.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Law and Regulations

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  The exception to this is that for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Any communication or action indicating intent to reopen a claim from a veteran may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

A report of VA treatment will be accepted as an informal claim to reopen if the report relates to a disability, which may establish entitlement.  38 C.F.R. § 3.157(a). 


Legal Analysis

The current effective date of May 2, 2007, for service connection for bilateral hearing loss and tinnitus was set by a rating decision following the rating action granted service connection for those disabilities, as of the date of receipt of the Veteran's original and formal claim for service connection.  This date was more than one year after the Veteran's discharge from active service in May 1955.  

It is contended that the proper effective date is either the day after discharge from active military service, since the Veteran had continuous problems with hearing loss and tinnitus following his military service, or May 1, 2007, the date on the correspondence from his service representative which constituted the original claim for service connection for hearing loss and tinnitus.  

There is a suggestion in the correspondence from the Veteran that perhaps the earliest date at which hearing loss or tinnitus are shown predate May 2007.  

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

Further, the mere presence of medical evidence in the record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran.  Id.  

In other words, the "mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon, 12 Vet. App. at 35 ("The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.");  38 C.F.R. § 3.155(a) ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim.' (emphasis added))."  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute informal claims for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  

In this case, the copy of a letter from the Veteran to a health insurance company, bearing a date in 1992, was not submitted to VA until August 2007, which is after the current effective date of May 2, 2007.  That letter addresses claims with that company as to hearing loss and tinnitus.  However, VA is not required to prognosticate what disabities the Veteran may seek to claim service connection or what the content of his communications with others may be.  

There are otherwise no records, including medical records, which were on file prior to May 2, 2007, which suggest an intent on the part of the Veteran to claim service connection for hearing loss or for tinnitus.  And, since there was no claim, either formal or informal, there was no VA failure to comply with the duty to assist because that duty attaches only after a claim is filed.  

As to the contention that the Veteran has had hearing loss and tinnitus continuously since his military service, he was discharged from active service in May 1955.  To receive an effective date as of the day after service discharge, he had to file a claim for service-connection with VA within one year from service discharge.  Otherwise, an effective for a claim for service-connection filed more than one year after discharge from active service can be no earlier than the date of receipt of the claim.  

Unfortunately, the Veteran's claim for service-connection for bilateral hearing loss and for tinnitus was not received until May 2, 2007, long after the expiration of the one year time period for filing a claim in order to have an effective date as to the day after discharge from active service.  Moreover, the date on the face of any written communication which constitutes either a formal or informal claim (in this case May 1, 2007) does not govern the effective date which is assigned once service connection is actually granted.  Rather, it is the date of receipt by VA that governs.  Here, the correspondence from the service representative that constitutes the formal claim bears a date on its face of May 1, 2007, but it is not date stamped as received by VA until the next day, i.e., May 2, 2007, and it is this date which must govern.  

As there is no evidence of VA receipt of a written claim, formal or informal, for service connection until at least May 2, 2007, and as this was more than a year after separation from active service, service connection may be no earlier than May 2, 2007, date of receipt of the claim for service-connection for bilateral hearing loss and for tinnitus.  

The Board concludes that there is no entitlement to an earlier effective date for an award of service connection.  The law, not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis v Brown, 6 Vet. App. 426 (1994).  

Accordingly, an effective date prior to May 2, 2997, for service connection for bilateral hearing loss and for tinnitus is not warranted.  





ORDER

An effective date prior to May 2, 2007, for service connection for bilateral hearing loss and for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


